ALLREAD, PJ.
This action was brought in the Court of Common Pleas on October 13, 1930. It appears from the averments of the petition that on November 22, 1912, S. E. Mote recovered a judgment against Prank Neff and Priscilla Neff as makers of a promissory nóte and against George Noggle as endorser; that on August 25, 1917 said George Ml Noggle was compelled to and did pay said judgment. The action in the court below was brought, by plaintiff to recover judgment against the principals on said note by the administrator of the endorser. In the Court of Common Pleas a demurrer was filed to the petition upon the ground among others, that the cause of action was barred by the statute of limitations. Said demurrer was sustained and the petition was dismissed. A petition in error has been filed in this court to reverse the judgment rendered in the court below. We are of opinion that the judgment having been rendered in 1912 against the makers and endorsers and the endotsers being compelled t.o pay the same on execution, the only *585right of the endorser or his administrator is by -an action in the nature of subrogation. This action is barred in ten years. Zuellig v Hemerly, 60 Oh St, 27. In this case the court went, at length, into the obligation of the endorser and holds where at the time of payment he does not take the prosecution to have the judgment assigned to him that the only action is one for subrogation and is barred in ten years under the statute. This court also cited Niel v Nash, 23 Oh St, 483. These cases state the law in Ohio on the subject of the liability of an endorser and upon the authority of such cases we hold that the judgment of the Court of Common Pleas must be affirmed.
HORNBECK and KüNKLE, JJ, concur.